Citation Nr: 1713046	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  12-12 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right ankle condition.

2.  Entitlement to a rating higher than 30 percent for major depressive disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel
INTRODUCTION

The Veteran served on active duty from August 2004 to December 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The May 2010 rating decision denied the Veteran's claim for an increased rating for an acquired psychiatric disorder, major depressive disorder.  In July 2010, the Veteran filed a notice of disagreement.  The RO issued a May 2012 statement of the case and the Veteran perfected his appeal with a May 2012 VA Form 9.

The September 2010 rating decision denied service connection for a right ankle condition.  In January 2011, the Veteran filed a notice of disagreement.  The RO issued an October 2011 statement of the case and the Veteran perfected his appeal with an October 2011 VA Form 9.

Although the Veteran was originally denied service connection for a right ankle condition in an unappealed September 2008 rating decision, VA received additional service treatment records during the development of this claim, specifically a January 2004 record showing a minor right ankle sprain characterized by pain and swelling for three days after snowboarding.  As this newly received relevant official service department record relates to the Veteran's current claim of service connection for a right ankle condition and existed prior to a decision but had not been associated with the claims file when VA first decided the claim, the service connection claim will be reconsidered.  See 38 C.F.R. § 3.156 (c).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in January 2017.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Veteran served in the United States Army Reserves of Washington, Virginia, Missouri, and Germany until 2012 or 2013.  He testified that during this time he repeatedly complained about is right ankle.  His service treatment records for this period are not included in the claims file.  As such, these records must be located and associated with the claims file.  Since this period overlaps the appeals period and therefore may also contain relevant mental health records, the Board cannot adjudicate the increased rating claim until those records are reviewed.

Additionally, the record contains a June 2010 statement from the Veteran's physical therapist, who noted the Veteran's reports of chronic right ankle sprains since basic training, an in-service right ankle injury, and a January 2010 incident wherein the Veteran's right ankle gave out, causing him to fall.  She found that this January 2010 fall was likely due to ankle instability that was in turn the result of chronic sprains sustained while on active duty.  

The record shows right ankle sprains in January 2004 prior to service, October 2006 during service, and January 2010 after service.  The additional records sought on remand may provide evidence of additional right ankle sprains.  At the time of his March 2010 VA examination, the stability of the right ankle could not be tested because his ankle was painful and he was in a walking boot.  Thus, this examination did not address the Veteran's contention that he had a right ankle condition characterized by chronic instability.  As such, a new examination that includes stability testing and a medical nexus opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department, or other appropriate records repository as appropriate, and request that they provide any and all treatment records concerning the Veteran's periods of service in the United States Army Reserves of Washington, Virginia, Missouri, and Germany from December 2007 to 2013, including periods of active duty, active duty for training, and inactive duty training, as well as any additional medical and service personnel records in its possession.  Efforts to obtain this information should only end if the evidence, or information, does not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159 (c)(2).

2.  Then schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any right ankle condition.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must accomplish the following and must include a rationale to support all opinions provided.

a.  Does the Veteran have a right ankle condition, to include chronic right ankle instability?

b.  Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right ankle condition had its onset during or was otherwise caused by his military service.

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

3.  Thereafter, readjudicate the claims of service connection for a right ankle condition and an increased rating for major depressive disorder.  If the benefit sought is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case, allow an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

